Citation Nr: 0007253	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for urinary dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION
The veteran had active duty for training from April 16, 1991 
to July 26, 1991, and active service in the United States 
Army from May 11, 1994 to February 14, 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.


REMAND

When the veteran was given an Army enlistment examination in 
March 1993, he denied specified urinary symptoms (which did 
not include urine retention) and no relevant diagnoses were 
noted.  On May17, 1994, about six days after entering active 
service, he complained of back pain for two days.  He was 
noted to have a history of a back injury five months earlier 
when he was in a motor vehicle accident.  Other records refer 
to another motor vehicle accident shortly before he entered 
service.  A report of orthopedic consultation dated in June 
1994 indicates that the veteran "stated he was hospitalized 
[in] Jan 94 for inability to urinate," with 600 cc obtained 
by catheterization.  He reported that doctors had told him 
his prostate was abnormal.  Later in June, he complained of 
urinary incontinence.  In August 1994, the veteran was seen 
at the urology clinic of Blanchfield Army Hospital.  He 
reported a voiding dysfunction since February 1994, 
manifested by hesitancy, frequency, modest decrease in 
fullness of stream and nocturia.  The veteran again stated 
that he had been catheterized at the civilian hospital and 
that 600cc had been obtained.  He was also noted to have 
injured his back in a motor vehicle accident in April 1994 
(prior to active service).  Following examination, the 
impression was bladder neck dysfunction, which might or might 
not be associated with the back injury versus urethral 
stricture.  

Service medical records reflect that in early October the 
veteran was hospitalized for complaints of pelvic pressure 
and pain, and an inability to urinate since the prior 
evening.  The assessment was rule out urothrosis versus 
prostatism and doubt prostatitis.  Associated clinical entry 
sheets show a diagnosis of bladder neck obstruction with 
retention.  The diagnosis after several days' treatment was 
voiding dysfunction.  A report dated in mid-October recites a 
"lifelong history of voiding dysfunction which has been 
worse in the past month."  That report notes a similar 
episode in February 1994, for which the veteran had been 
treated at a civilian hospital.  The impression was 
unspecified void dysfunction, rule out stricture.  The report 
notes that such could represent a variant of Hinman's 
syndrome or the non-neurogenic bladder.  The veteran 
underwent cystoscopy and renal and bladder ultrasound, which 
were unremarkable.  He also underwent psychiatric evaluation, 
which resulted in no diagnosis of a mental disorder.

A service medical report dated in November 1994 shows a 
diagnosis of paruresis, probably mostly psychogenic in 
nature.  Other records dated in November note the veteran's 
history of back injury, without obvious neurologic deficit.  
The veteran was transferred to Walter Reed Army Medical 
Center.  An air evacuation summary shows admission to Walter 
Reed and treatment by Dr. Zorn from November 19 to November 
29, 1994.  That report notes a six-month history of voiding 
difficulty, which reportedly began when the veteran developed 
lower back pain after initiation of physical therapy after 
admission to the Army.  The report also notes a single 
episode of urinary retention, approximately 18 months prior 
to service, which was stated to be self-resolving.  The 
admitting diagnosis was voiding dysfunction and the discharge 
diagnosis was Type II external sphincter dyssynergy.  
Although a psychiatric consultation was to be conducted, no 
report is in the file.  The veteran was transferred back to 
his duty station with instructions to self catheterize on a 
per needed basis.  A late December 1994 note indicates that, 
per a conversation between Dr. Foley and Walter Reed 
physicians, no major illness was present.  Dr. Foley referred 
to the bladder disorder as external bladder dyssynergy.  He 
noted that it was an "EPTS condition" and that the veteran 
would be offered a Chapter 16 separation from service and 
given a separation physical.  The veteran was given a 
physical examination in December 1994 for separation.  All 
body systems were noted to be normal.  He was noted to have a 
normal prostate, normal sphincter tone, and bulbocavernous 
reflux.  It was noted that he had had a normal neurological 
examination at Water Reed and at another Army hospital.  The 
veteran received a discharge under honorable conditions for 
misconduct that involved various infractions including making 
false official statements.  See February 3, 1995 memorandum 
to the veteran from Commander, Company B, 3d Bn, 187th 
Infantry Regiment.  

Documentation in the claims file reflects that the veteran's 
service records were sent to the Army Board for Correction of 
Military Records and that the RO requested clinical and 
hospitalization records from Blanchfield Army Hospital and 
Walter Reed Army Medical Center.  The RO also requested the 
veteran to identify treatment at a private hospital in 
January or February 1994 and to provide a release for such 
records.  

The veteran failed to report for two scheduled VA 
examinations.  In support of his claim for service connection 
he has testified and submitted written argument denying any 
urinary problems before service and catheterization at a 
civilian hospital.  The veteran's representative stated that 
the complete Walter Reed records were not associated with the 
claims file and would be probative of the service connection 
issue.

Prior to determining the well groundedness of the appellant's 
claim, VA should ensure that adequate attempts are made to 
associate the veteran's complete service medical records with 
the claims file.  See 38 U.S.C.A. § 5103 (West 1991); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should make another attempt to 
secure the complete clinical records 
associated with the veteran's 
hospitalization and evaluation at Walter 
Reed Army Medical Center from November to 
December 1994.  The records should 
include any report of psychiatric 
evaluation.  The RO should request such 
from all appropriate official sources, to 
include the Army Board for Correction of 
Military Records.   The RO's attempt 
should be documented in the claims file, 
along with any responses, negative or 
positive.  

2.  Despite the veteran's allegations in 
support of his claim that he had no 
urinary dysfunction prior to service, the 
service medical records contain 
information that was obtained from him to 
the contrary, specifically indicating 
that he was treated at a civilian 
hospital in January and/or February 1994 
for urinary retention, that he was 
catheterized and that 600 ccs of urine 
were obtained.  The RO is to requested to 
ask the veteran to identify the civilian 
hospital at which he was treated in early 
1994 for urinary problems and to 
authorize the release of his medical 
records, thereby giving him another 
opportunity to cooperate.  He should also 
be asked to identify all medical 
treatment or evaluation for his urinary 
problems since separation from service 
and authorize the release of his medical 
records, to include records of any 
psychiatric treatment or evaluation, 
inasmuch as there are indications that 
his urinary condition is psychogenic.  
The RO should obtain any evidence 
identified that is not currently in the 
file.  

3.  Thereafter, if additional evidence is 
received, the RO should determine whether 
the veteran's claim is well grounded.  If 
the RO determines that the claim is well 
grounded it should obtain any indicated 
medical examination/opinion by a board 
certified urologist and psychiatrist, if 
the latter is deemed appropriate, as to 
the correct diagnosis and etiology of any 
current urinary dysfunction and its 
relationship, if any, to the urinary 
problems in service and to the pre-
service history as noted in the service 
medical records and/or any additional 
medical evidence received.  The claims 
file and a separate copy of this complete 
remand must be made available to the 
examiner(s), who must review the claims 
file.  

4.  The RO should then review the record 
and re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


